Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-17, 19, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses encoding an image, wherein the method comprising: determining a position of a co-located block of a current block within a co- located picture; determining a representative motion vector of the current block by using a motion vector of a central sub-block of the co-located block of the current block; and determining motion vector of a current sub-block included in the current block based on the representative motion vector; and determining whether to derive the motion vector of the current block in units of sub-blocks based on the representative motion vector, and wherein when the motion vector of a co-located sub-block corresponding to the current sub-block is unavailable, the motion vector of the current sub-block is determined as the representative motion vector, and wherein the co-located sub-block is included in the co-located block of the current block.

Most Pertinent Prior Arts:
US 2017/0289566

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486